At the April term, 1925, of the Pike circuit court, this appellant was convicted of the offense of unlawfully possessing a still, etc., to be used for the purpose of manufacturing prohibited liquors or beverages. He was duly sentenced to an indeterminate term of imprisonment in the penitentiary, and appealed.
We have examined the record upon which the appeal is predicated. There is no error apparent thereon. In the absence of a bill of exceptions and the oral charge of the court, the refusal of several written charges to defendant is not presented.
The judgment appealed from will stand affirmed.
Affirmed.